DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 4-5, 7, and 14-15 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Park et al. (US Publication No. 2017/0323899).
Regarding claim 1, Park discloses a three-dimensional flash memory device comprising:
a substrate (SL)
a plurality of cell gate patterns (CP) and a plurality of mold insulating layers (ILD) alternately stacked on the substrate
a vertical channel structure (CH) in contact with side surfaces of the plurality of cell gate (CP)patterns and side surfaces of the plurality of mold insulating layers (ILD)
wherein: each of the plurality of cell gate patterns includes a cell gate electrode (CP) and a blocking barrier pattern (BI) adjacently disposed on one side surface of the cell gate electrode
an inner side surface of the blocking barrier pattern (BI) includes an upper inner side surface, a middle inner side surface, and a lower inner side surface (EG) (Figure 10)
the middle inner side surface of the blocking barrier pattern faces the one side surface of the cell gate electrode (CP)
the blocking barrier pattern (BI) has a portion protruding (L3) toward the cell gate electrode at a connection point between the upper inner side surface of the blocking barrier pattern and the middle inner side surface of the blocking barrier pattern (Figure 10)
Regarding claim 4, Park discloses the upper inner side surface of the blocking barrier pattern has a first slope, the lower inner side surface of the blocking barrier pattern has a second slope, and the first slope and the second slope have a symmetrical shape (Figure 1C).
Regarding claim 5, Park discloses the upper inner side surface of the blocking barrier pattern and the lower inner side surface of the blocking barrier pattern have a concavo-convex shape, respectively (Figure 1C).
Regarding claim 7, Park discloses the middle inner side surface of the blocking barrier pattern is vertically flat (Figure 1C).
Regarding claim 14, Park discloses a three-dimensional flash memory device comprising:
a substrate (SL)
a plurality of cell gate patterns (CP) and a plurality of mold insulating layers (ILD) alternately stacked on the substrate
the plurality of mold insulating layers including an insulating material (paragraph 31)
each of the plurality of cell gate patterns (CP) including a cell gate electrode (CP) and a blocking barrier pattern (BI) surrounding one side surface of the cell gate electrode (CP)
an inner side surface of the blocking barrier pattern (BI) including an upper inner side surface, a middle inner side surface, and a lower inner side surface (Figure 10)
the upper inner side surface and the lower inner side surface of the inner side surface of the blocking barrier pattern each having a concavo-convex shape
a vertical channel structure (CH) in contact with side surfaces of the plurality of cell gate patterns and the plurality of mold insulating layers (EG)
Regarding claim 15, Park discloses the limitations as discussed in the rejection of claim 14 above.  Park does not disclose the upper average horizontal width to be greater than the lower average width.  However, it would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the invention to have modified the blocking barrier to have this shape to concentrate the electric field in a particular location for improved charge retention properties, since it has been held that adjusting the shape of an article involves only routine skill in the art.  In reDailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966)
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 6, 8-10, and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Park et al. (US Publication No. 2017/0323899).
Regarding claim 6, Park discloses the limitations as discussed in the rejection of claim 1 above.  Park does not disclose the blocking barrier pattern has a staircase difference at the connection point between the upper inner side surface of the blocking barrier pattern and the middle inner side surface of the blocking barrier pattern.  However, it would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the invention to have modified the shape of the blocking barrier 
Regarding claim 8, Park discloses the limitations as discussed in the rejection of claim 1 above.  Park does not disclose the blocking barrier pattern has a concave surface convexly rounded surface.  However, it would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the invention to have modified the shape of the blocking barrier pattern to have a concave/convex pattern to concentrate the electric field in a particular location for improved charge retention properties, since it has been held that adjusting the shape of an article involves only routine skill in the art.  In reDailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966)
Regarding claim 9, Park discloses the limitations as discussed in the rejection of claim 1 above.  Park does not disclose the upper average horizontal width to be greater than the lower average width.  However, it would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the invention to have modified the blocking barrier to have this shape to concentrate the electric field in a particular location for improved charge retention properties, since it has been held that adjusting the shape of an article involves only routine skill in the art.  In reDailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966)
Regarding claim 10, Park discloses the limitations as discussed in the rejection of claim 1 above.  Park does not disclose the cell gate electrode to be convexly rounded.  However, it would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the invention to have modified the shape of the cell gate to be convexly rounded at the side surface to concentrate the electric field in a particular location for improved charge retention properties, since it has been held that adjusting 
Regarding claim 16, Park discloses the limitations as discussed in the rejection of claim 14 above.  Pak also discloses the vertical channel structure includes a gap-fill pattern and a charge trap pattern (Figure 1C).  Park does not specifically disclose a portion of the inner side surface of the blocking barrier pattern is concavely rounded, the outer side surface of the blocking barrier pattern is convexly rounded  However, it would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the invention to have modified the shape of the blocking barrier pattern to have a concave/convex pattern to concentrate the electric field in a particular location for improved charge retention properties, since it has been held that adjusting the shape of an article involves only routine skill in the art.  In reDailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966)
Claims 2 is rejected under 35 U.S.C. 103 as being unpatentable over Park et al. (US Publication No. 2017/0323899) in view of Lee et al. (US Publication No. 2013/0207178).
Regarding claim 2, Park discloses the limitations as discussed in the rejection of claim 1 above.  Park does not disclose the gate patterns to include an insulating outer cell between the cell gate electrode and blocking barrier pattern.  However, Lee discloses the use of an insulating outer cell (29) between the gate cell (30) and blocking pattern (28).  It would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the invention to have modified the gate cell structure of Park to include Park’s insulating outer cell between the gate cell and blocking pattern, since it can improve erase characteristics for the memory device (paragraph 40).  Additionally, the combination of Park and Lee would necessarily result in the insulating pattern to conform to the morphology with upper, middle, and lower segments as claimed.
Claims 3 and 11-13 are rejected under 35 U.S.C. 103 as being unpatentable over Park et al. (US Publication No. 2017/0323899) in view of Lee et al. (US Publication No. 2015/0014763).

Regarding claim 11, Park discloses a three-dimensional flash memory device comprising:
a substrate (SL)
a cell gate pattern (CP) and a mold insulating layer (ILD) stacked on the substrate, the mold insulating layer including an insulating material
the cell gate pattern including a cell gate electrode (CP), and a blocking barrier pattern (BI)
a vertical channel structure (BI) abutting side surfaces of the cell gate pattern (CP) and the mold insulating layer (ILD)
Park does not disclose the gate patterns to include an insulating outer cell gate barrier, conductive inner gate barrier between the cell gate electrode and blocking barrier pattern.  However, Lee discloses the use of a conductive inner gate barrier (149) and insulator (147) between the gate cell (151) and blocking pattern (147).  It would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the invention to have modified the gate cell structure of Park to include Lee’s conductive inner barrier between the gate cell and blocking pattern, since it can protect the device from metal diffusion and cross talk (paragraph 47).  Additionally, the combination of Park and Lee would necessarily result in the insulating pattern to conform to the morphology with upper, middle, and lower 
Park does not disclose the blocking barrier pattern has a concave surface convexly rounded surface.  However, it would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the invention to have modified the shape of the blocking barrier pattern to have a concave/convex pattern to concentrate the electric field in a particular location for improved charge retention properties, since it has been held that adjusting the shape of an article involves only routine skill in the art.  In reDailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966)
Regarding claim 12, Park discloses the inner side surface of the blocking barrier pattern includes an upper inner side surface having a downward slope, a middle inner side surface having a vertical slope, and a lower inner side surface having an upward slope, the upper inner side surface of the blocking barrier pattern and the lower inner side surface of the blocking barrier pattern have a concavo-convex shape, and the middle inner side surface of the blocking barrier pattern is flat (Figure 1C).
Regarding claim 13, Park discloses the limitations as discussed in the rejection of claim 11 above.  Park does not disclose the blocking barrier pattern has a concave surface convexly rounded surface.  However, it would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the invention to have modified the shape of the blocking barrier pattern to have a concave/convex pattern to concentrate the electric field in a particular location for improved charge retention properties, since it has been held that adjusting the shape of an article involves only routine skill in the art.  In reDailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966)
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  Kim et al. (US Publication No. 2016/0351582) discloses multiple shaped barrier layers between the cell gate and channel (Figure 6).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NEIL R PRASAD whose telephone number is (571) 270-3129.  The examiner can normally be reached on M-F 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fernando Toledo can be reached on (571) 272-1867.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/FERNANDO L TOLEDO/Supervisory Patent Examiner, Art Unit 2897